     Case 5:20-cv-05165-PKH Document 7                 Filed 11/16/20 Page 1 of 2 PageID #: 19




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

MICHAEL AARON JACOBY                                                                      PLAINTIFF

v.                                      Civil No. 5:20-5165

JOHN AND JANE DOE KARAS
MEDICAL STAFF, Washington County
Detention Center                                                                      DEFENDANTS

                                               ORDER

         Currently before the Court is Plaintiff’s failure to obey a Court order and failure to

prosecute this case. Plaintiff Michael Aaron Jacoby, who was an inmate in the Washington County

Detention Center, filed his pro se civil rights action under 42 U.S.C. § 1983 on September 11,

2020. (ECF No. 1). Also on September 11, 2020, Plaintiff was directed to file an Amended

Complaint by September 30, 2020. (ECF No. 3).

         In addition, the Court’s Order states: “Plaintiff is advised that he is required to immediately

inform the Court of any change of address. If Plaintiff is transferred to another jail or prison or

released, he shall have 30 days from the date of transfer or release in which to notify the Court of

his new address.” (ECF No. 3). The Court’s Order further states: “Failure to inform the Court of

an address change shall result in the dismissal of this case.” (ECF No. 3).

         Plaintiff has not filed an Amended Complaint as directed by the Court’s Order. In addition,

on October 1, 2020, mail addressed to the Plaintiff at the Washington County Detention Center,

was returned to the Clerk of this Court. (ECF No. 6). The mail was marked “Return to Sender,

No Longer at this Facility.” The postal sticker states: “Return to Sender Not Deliverable as

Addressed Unable to Forward.” (ECF No. 6).




                                                   1
  Case 5:20-cv-05165-PKH Document 7                  Filed 11/16/20 Page 2 of 2 PageID #: 20




       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order”. Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED THIS 16th day of November 2020.

                                                             /s/ P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
